DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARCIA KUNTZWILER,
                            Appellant,

                                    v.

                ARROWHEAD CONDOMINIUMS, INC.,
                          Appellee.

                              No. 4D21-1142

                           [August 12, 2021]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case No.
CACE20-004621.

  Philippe Symonovicz, Fort Lauderdale, for appellant.

  Scott R. Shapiro, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.